PER CURIAM.
The state appeals an order granting Par-vis’ motion to discharge on speedy trial grounds. We affirm based upon the controlling authority of McKnight v. Bloom, 490 So.2d 92 (Fla. 3d DCA 1986). We certify to the supreme court, as we did in McKnight, the following question: “Whether Florida Rule of Criminal Procedure 3.191(i)(4) is applicable to a criminal case wherein the defendant is taken into custody prior to January 1,1985,12:01 A.M., the effective date of the above-stated rule.”
Affirmed.